El Juez Asociado Se. Figueeas,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que el número 3 del artículo 1691 de la Ley de Enjuiciamiento Civil dispone que por la falta de recibimiento á prueba en alguna de las instancias, cuando procediere' con arreglo á derecho, habrá lugar al recurso de casación por quebrantamiento de forma.
Considerando: que, según lo ordenado en el número 2 del artículo 861 era improcedente la práctica de la prueba peri-cial, solicitada en segunda instancia, toda vez que propuesta y admitida en la primera, dicha prueba, se perdió por la *116parte recurrente el tiempo sin hacer nada en pró de la acti-vidad que le correspondía en un particular, según ella, de tanta importancia, puesto que consta al fólio 985, vuelto, de la quinta pieza de autos, que el exhorto para la aceptación del perito Yalls, residente en Ponce, se entregó al Procurador de la parte recurrente Don Tomás Agrait y Font, en 18 de Agosto de 1894 y aparece recibido en el Juzgado de Ponce el 3 de Septiembre del mismo año, fólio 1031 vuelto, de la sexta pieza, de donde resulta que dicho Procurador perdió quince 6 diez y seis dias en remitir el exhorto, porque á él consta, de modo indudable, que se le entregó, siendo ese tiempo perdido necesario después para la práctica de su propia prueba, por cuya razón es imputable al mismo recu-rrente la falta contra la que hoy reclama.
Fallamos: que debemos declarar y declaramos no haber lugar al recurso de casación por quebrantamiento de forma, interpuesto por la Sucesión Verges, á quien condenamos al pago de las costas; comuniqúese á su tiempo; y procédase á la sustanciación del recurso por infracción de ley iniciado.
Jueces concurrentes: Sres. Hernández, Sulzbacher y Mac-Leary.